     Case 1:20-cv-00413-NONE-SKO Document 15 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER PALMERO,                                   No. 1:20-cv-00413-NONE-SKO (HC)
12                       Petitioner,                   ORDER DIRECTING CLERK OF COURT
                                                       TO SERVE MOTIONS FOR STAY ON
13           v.                                        RESPONDENT
                                                       [Docs. 3, 14]
14
      JIM ROBERTSON, Warden,                           ORDER DIRECTING RESPONDENT TO
15                                                     FILE RESPONSE TO MOTION
                         Respondent.
16                                                     [30 DAY DEADLINE]
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. He filed the instant habeas petition on March 16, 2020,

20   challenging his 2017 conviction in Kern County Superior Court of possessing a sharp instrument

21   in a penal institution. Two of the three claims presented in the petition are unexhausted. On

22   March 16, 2020, Petitioner filed a motion for a stay of the proceedings. (Doc. 3.) He filed a

23   typewritten duplicate of the motion for stay on April 17, 2020. (Doc. 14.)

24                                                ORDER

25          Accordingly, IT IS HEREBY ORDERED:

26          1) The Clerk of Court is DIRECTED to serve the motions for stay (Docs. 3, 14) on

27                Respondent;

28          2) Respondent is DIRECTED to file an opposition or statement of non-opposition to the
                                                       1
     Case 1:20-cv-00413-NONE-SKO Document 15 Filed 04/21/20 Page 2 of 2

 1               motion within thirty (30) days of the date of service of this order;

 2            3) In the event Respondent files an opposition, Petitioner is GRANTED thirty (30) days

 3               to file a reply.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     April 20, 2020                                     /s/   Sheila K. Oberto        .
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
